            Case 7:20-cv-06464-VB Document 20 Filed 11/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
 JASON MALTZ, JEFFREY MALTZ, and                              :
 MICHELE MALTZ-MATYSCHSYK,                                    :     ORDER REGARDING
                            Plaintiffs,                       :     SEALED DOCUMENTS
                                                              :
 v.                                                           :     20 CV 6464 (VB)
                                                              :
 PRUCO LIFE INSURANCE COMPANY,                                :
                            Defendant.                        :
--------------------------------------------------------------x


       The Court having So Ordered the parties’ Stipulated Protective Order, dated November
11, 2020, which, among other things, provides for the filing of documents under seal, it is further
ORDERED:

        1. The parties shall consult and comply with the instructions for filing documents under
           seal, as set forth in: (i) Section 6 of the Court’s Electronic Case Filing Rules &
           Instructions; (ii) the Court’s “Sealed Records Filing Instructions,” available at
           https://nysd.uscourts.gov/programs/records; and (iii) Judge Briccetti’s Individual
           Practices.

        2. A full and unredacted courtesy copy of any submission of documents electronically
           filed under seal shall be provided to Chambers as soon as practicable, marked
           “Chambers Copy” and “Contains Confidential Information Filed Under Seal.”

Dated: November 11, 2020
       White Plains, NY

                                                     SO ORDERED:




                                                     Vincent L. Briccetti
                                                     United States District Judge
